Exhibit 10.10(a)

June 1, 2013

Waypoint Capital Management

23 Greene St. Suite 210

Huntington, N.Y. 11743

Attn: Mr. Robert Calabretta

Re: Management Agreement Renewals

Dear Mr. Calabretta:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2014 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Emerging CTA Portfolio L.P.

 

  •  

Global Diversified Futures Fund L.P.

 

  •  

Waypoint Master Fund L.P.

 

  •  

Diversified 2000 Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Damian George at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1292.

Very truly yours,

 

CERES MANAGED FUTURES LLC

  By:  

/s/ Damian George

   

Damian George

    Chief Financial Officer & Director   WAYPOINT CAPITAL MANAGEMENT By:  

/s/ Robert E. Calabretta

    Print Name: Robert E. Calabretta  

DG/sr